First Action Interview Pilot ProgramPre-Interview Communication
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 1/4/2021.	
Claim(s) 1-9 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1-9 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	MPEP 2173.05(q) addresses “use" claims. The MPEP states:

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101. In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: “The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.” In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.” 

Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 


I.   A “USE” CLAIM SHOULD BE REJECTED UNDER ALTERNATIVE GROUNDS BASED ON 35 U.S.C 101 AND 112

In view of the split of authority as discussed above, the most appropriate course of action would be to reject a “use” claim under alternative grounds based on 35 U.S.C. 101 and 112 .


II.   BOARD HELD STEP OF “UTILIZING” WAS NOT INDEFINITE

It is often difficult to draw a fine line between what is permissible, and what is objectionable from the perspective of whether a claim is definite. In the case of Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), the Board held that a claim which clearly recited the step of “utilizing” was not indefinite under 35 U.S.C. 112, second paragraph. (Claim was to “A method for unloading nonpacked, nonbridging and packed, bridging flowable particle catalyst and bead material from the opened end of a reactor tube which comprises utilizing the nozzle of claim 7.”).

MPEP 2173.05(q). This passage forms the basis of this rejection.
Claim 1 provides for the use of “as a monomer, an initiator, and a solvent or incorporation of a different co-monomer for free radical polymerization [sic],” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 1 is separately rejected because the syntax is unclear. Claim 1 recites “forming a PACN polymer superstructure shape by using as a monomer, an initiator, and a solvent or incorporation of a different co-monomer for free radical polymerization.” It is unclear how to parse all of the commas. Notwithstanding the ambiguities above, “using” is the verb. Is the initiator used as the monomer? Does that even make sense? Is the “or incorporation of a different co-monomer for free radical polymerization” an alternative way of making the superstructure, or an alternative way of “using as a monomer,” if this even makes sense. 
The Examiner recommends deleting “using” and adopting conventional method claiming techniques, for example employing words that indicate the sequence of steps (as necessary), verbs, and objects that receive the action of the verb. For example:
A process for making a product comprising:
a) [verb / gerund] an object to make a different object,
b) [verb / gerund] the different object to make a more different object,
c) [verb / gerund] the more different object to arrive at the product. 

Claim 5 recites “said co-polymer.” Recitation of “said” suggests that the word “co-polymer” has been previously introduced in Claim 5 or in Claim 1, from which Claim 5 depends. Neither claim recites “co-polymer.” Stated differently, the language lacks antecedent basis. The Examiner recommends amending Claim 5 to recite “said co-monomer” to provide consonance with Claim 1, if that is what was intended.
Claim 8 recites “said PACN polymer flower.” This lacks antecedent basis. The Examiner recommends amending Claim 8 to recite “said PACN polymer superstructure shape” to provide consonance with Claim 1, if that is what was intended.
Dependent claims not specifically addressed import the issues of the claims from which they depend. 


Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


I. Claim(s) 1-6, 8, and 9 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2011-0125957 to Jang, et al. (11-2011, C08F 220/44, cited by Applicants).

Citation is given to the machine translation accompanying this office action.  
With respect to Claim 1, this claim requires “a) forming a PACN polymer superstructure shape by using as a monomer, an initiator, and a solvent or incorporation of a different co-monomer for free radical polymerization.” Notwithstanding the ambiguities above, Jang teaches forming a PACN polymer shape with a monomer, an initiator, and a solvent. (Jang at 5 – Means to solve the problem; 2-4 – claims; passim).  
Claim 1 further requires “b) converting said PACN polymer superstructure shape to a nanostructured carbon superstructure analogue using stabilization and carbonization of said PACN polymer superstructure shape, wherein said stabilization comprises heating said PACN polymer superstructure shape to a temperature that is adequate to form a stabilization reaction, wherein said carbonization comprises using a heat treatment.” Stabilization and carbonization is taught. (Jang at 9). 
As to Claim 2, at least acrylonitrile is taught. (Jang “Claim 3,” passim).
As to Claim 3, AIBN is taught. (Jang “Claim 5,” passim). 
As to Claim 4, the concentration is taught. (Jang “Claim 5”).
As to Claim 5, at least MMA is taught. (Jang at 7). 
As to Claim 6, the temperature is taught. (Jang at 12). 
As to Claim 8, notwithstanding the ambiguities above, the temperature is taught. (Jang at 12).
As to Claim 9, at least the fiber of Jang is interpreted as reading on at least “tree leaf-shape” and “petal-shape,” both of which are broad and generic.

II. Claim(s) 7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2011-0125957 to Jang, et al. (11-2011, C08F 220/44, cited by Applicants) in view of:
(i) US 2008/0118427 to Leon y Leon (“LL”).

The discussion accompanying “Rejection I” is incorporated herein by reference.

As to Claim 7, the heating rate is taught. (Jang at 12). To the extent Jang may not teach the stabilization time, LL teaches a process of making carbon fibers from PAN/PACN. (LL entire reference). LL teaches that different amounts of stabilization (i.e. different times of stabilization) affect various properties of the fiber. See (LL 7: [0064]). This is understood as a result-effective variable, optimization of which does not impart patentability. MPEP 2144.05. 
	
III. Claim(s) 1-9 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US 2003/0185741 to Matyjaszewski, et al. (hereinafter “M”). 

With respect to Claim 1, this claim requires “a) forming a PACN polymer superstructure shape by using as a monomer, an initiator, and a solvent or incorporation of a different co-monomer for free radical polymerization.” Notwithstanding the issues above, M teaches PAN (M 5: [0054]; passim), an initiator (M 6: [0056]), and solvents. (M 5: [0054]). Free radical polymerization is taught. (M 6-7: [0062]).
Claim 1 further requires “b) converting said PACN polymer superstructure shape to a nanostructured carbon superstructure analogue using stabilization and carbonization of said PACN polymer superstructure shape, wherein said stabilization comprises heating said PACN polymer superstructure shape to a temperature that is adequate to form a stabilization reaction, wherein said carbonization comprises using a heat treatment.” M teaches stabilization and carbonization. (M 9: [0078]; passim). 
As to Claim 2, the monomers are taught/reasonably suggested. (M 7: [0067]). 
As to Claim 3, recitation of photochemical crosslinking is understood as reading on photoinitiator. (M 23: [0217]).
As to Claim 4, at least THF is taught. (M 24: [0218]).
As to Claim 5, acrylic acid is taught. (M 17: [0158]).
As to Claim 6, the temperature is taught. (M 22: [0203]).
As to Claim 7, the time is taught. (M 22: [0203]). The rate is taught – e.g. temperature from the annealing step to the stabilization step is 200 C to 230 C. Over 2 hours, this is 30 degrees over 120 minutes, or 0.25 C/min. 
As to Claim 8, the heating is taught. (M 22: [0203]). Notwithsanding the issues above, what might be construed as a flower is taught. See e.g. (M “Fig. 15,” passim). 
As to Claim 9, the shapes are taught. (M “Figs”).

IV. Claim(s) 1-9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0185741 to Matyjaszewski, et al. (hereinafter “M”). 

	The discussion accompanying “Rejection III” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
V. Claim(s) 1, 2, 4, 5, 6, 8, and 9 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Korobeinyk, High temperature oxidative resistance of polyacrylonitrile-methacrylate copolymer powder converting to a carbonized monolith, European Polymer Journal 2012; 48: 97-104 (cited by Applicants, hereinafter “K at __). 

With respect to Claim 1, this claim requires “a) forming a PACN polymer superstructure shape by using as a monomer, an initiator, and a solvent or incorporation of a different co-monomer for free radical polymerization.” Notwithstanding the issues above, K teaches a monomer (AN), an initiator (ABIN), and a solvent (DMF). (K at 98 – 2. Experimental). 
Claim 1 further requires “b) converting said PACN polymer superstructure shape to a nanostructured carbon superstructure analogue using stabilization and carbonization of said PACN polymer superstructure shape, wherein said stabilization comprises heating said PACN polymer superstructure shape to a temperature that is adequate to form a stabilization reaction, wherein said carbonization comprises using a heat treatment.” 
As to Claim 2, at least AN is taight. (K at 98, col. 1 – Experimental).
As to Claim 4, DMF is taught. (K at 98 – 2. Experimental).
As to Claim 5, MMA is taught. Id. 
As to Claim 6, stabilization in air at the claimed temperatures is taught. (K at 98, col. 2). 
As to Claim 8, carbonization at the claimed temperatures are taught. (K at 99, col 2.). A nitrogen atmosphere is taught. Id. What is interpreted as a flower-shape is taught. (K at 99, “Fig. 2”). 
As to Claim 9,  the shapes are taught. (K at 99, “Fig. 2”). 

VI. Claim(s) 3 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Korobeinyk, High temperature oxidative resistance of polyacrylonitrile-methacrylate copolymer powder converting to a carbonized monolith, European Polymer Journal 2012; 48: 97-104 (cited by Applicants, hereinafter “K at __).

The discussion accompanying “Rejection V” above is incorporated herein by reference. 
As to Claim 3, selection of the amount of ABIN is an obvious expedient to scale the process of K up/down. 

VII. Claim(s) 3 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Korobeinyk, High temperature oxidative resistance of polyacrylonitrile-methacrylate copolymer powder converting to a carbonized monolith, European Polymer Journal 2012; 48: 97-104 (cited by Applicants, hereinafter “K at __) in view of:
(i) US 2008/0118427 to Leon y Leon (“LL”).

The discussion accompanying “Rejection V” above is incorporated herein by reference. 
As to Claim 7, K teaches “The expansion can be controlled through adjusting the heating rate, which is surmised to influence the volatilization of the MMA units in the copolymer.” (K at 98, col. 2). This is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2143. To the extent K may not teach the stabilization time, LL teaches a process of making carbon fibers from PAN/PACN. (LL entire reference). LL teaches that different amounts of stabilization (i.e. different times of stabilization) affect various properties of the fiber. See (LL 7: [0064]). This is understood as a result-effective variable, optimization of which does not impart patentability. MPEP 2144.05.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The search report and Chen, et al., Highly Tunable and Facile Synthesis of Uniform Carbon Flower Particles, J. Am. Chem. Soc. 2018; 140: 10297-10304 are relevant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736